DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 4, 2021.  As directed by the amendment: claim(s) 1-3, 12, 14 and 19 have been amended, claim(s) 8-10, 15, 17 and 20-22 have been cancelled, and no claim(s) have been added. Thus, claims 1-7, 11-14, 16, and 18-19 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-13, and 19 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive regarding claims 14, 16 and 18. The applicant principally argues that the combination of Dillon and Kessel would render the device of Dillon unsatisfactory for its intended purposes. The examiner respectfully disagrees. While the applicant is correct that Dillon recites in col 3 lines 11-13 that the colors and shapes of the light emitters may be changed from time to time in order to maintain user interest it is not required as the focus of the invention is based on the time periods at which the light sources are flashed as detailed in Dillon col 2 lines 3-5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US 5,515,069) in view of Nakada (US 2009/0073375 A1) and Ramos (US 2008/0180954 A1).
Regarding claim 1, Dillon discloses an apparatus that provides therapeutic treatment for a visual defect while a person undergoing the treatment uses a computer for a purpose unrelated to the treatment (e.g. Fig 5; abstract; col 1 lines 55-67 and col 2 lines 1-12), comprising: a computer display that is in communication with the computer to (e.g. Fig 5:14): present non-temporally modulated images associated with the purpose unrelated to the treatment on a rectangular central portion of the display having four sides (e.g. Fig 5; col 2 lines 6-12 the video display terminal is used by the user); and present a temporally modulated pattern on a peripheral portion of the display having four contiguously adjoined segments (e.g. col 2 lines 1-12), one of the continuously adjoined segments disposed adjacent to one of the four sides of the rectangular central portion and the contiguously adjoined segments entirely surrounding the rectangular central portion (e.g. Fig 5:10a-d), the temporally modulated pattern this is an inherent effect and the examiner stands by the fact that if the previous limitations of the claimed wavelengths and frequencies are met above then the user will inherently receive this claimed effect), whereby the treatment is provided without need for accurate accommodation or binocular fixation while the person undergoing the treatment uses the computer for the purpose unrelated to the treatment (e.g. Figs 1-5; col 1 lines 55-67). Dillon is silent regarding a computer program stored on a non-transitory computer readable storage medium and comprising instructions configured to be executed by a processor to cause a computer display that is in communication with the computer to: present the non-temporally modulated images on the display and pattern on a peripheral portion of the display; the temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz, the temporally modulated pattern consisting of component wavelengths not including wavelengths between 400-500 nanometers (nm).
However, Nakada discloses a method and device for prevention and treatment of myopia and fatigue regarding a computer program stored on a non-transitory computer readable storage medium (e.g. abstract; [0012]; [0050]; [0054]; Fig 2a:230) and comprising instructions configured to be executed by a processor to cause a computer display that is in communication with the computer to: present images on the display (e.g. abstract; Fig 1H:160
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date to modify the device of Dillon to incorporate the teachings of Nakada of a computer program stored on a non-transitory computer readable storage medium and comprising instructions configured to be executed by a processor to cause a computer display that is in communication with the computer to: present images on the display; the temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz  for the purpose of treating and preventing myopia and fatigue. 
Furthermore, Ramos discloses an illumination device for therapy and treatment of eyes wherein the temporally modulated light consists of component wavelengths not including wavelengths in a range of 400-500 nanometers (e.g. abstract; [0033]; [0037]-[0038] utilizes a yellow filter in order to protect the eyes).
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date to modify the device of Dillon to incorporate the teachings of Ramos wherein the device for therapy and treatment of eyes wherein the temporally modulated light consists of component wavelengths not including wavelengths in a range of 400-500 nanometers for the purpose of protecting the eyes (e.g. Ramos abstract; [0033]; [0037]-[0038] utilizes a yellow filter in order to protect the eyes).
Regarding claim 2, Modified Dillon discloses wherein each of the four contiguously adjoined segments is rectangular (e.g. Dillon:  Fig 5:10a-d).
Regarding claim 3, Modified Dillon is silent regarding wherein the illuminance of the pattern is temporally modulated by the computer program at a frequency of between 5 Hertz and 30 Hertz. However, the prior art Nakada does disclose that the frequency Nakada [0021]) and the prior art Dillon discloses that the flashing pattern can be chosen at different intervals (e.g. Dillon col 2 lines 3-12). Therefore one of ordinary skill in the art would alter the frequency of the device in order to treat the user as deemed necessary.
Regarding claim 4, modified Dillon discloses wherein the temporally modulated pattern comprises one or more of the following: a flickering image, a flickering pattern, visual noise, and visual distortions (e.g. Dillon: col 1 lines 55-67 and col 2 lines 1-5).
Regarding claim 11, modified Dillon discloses wherein the treatment comprises at least one of providing treatment comprises at least one of preventing myopia, reducing myopia, and reducing risk of myopia (e.g. Nakada: abstract; [0012]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Nakada and Ramos as applied to claim 1 above, and further in view of Colbaugh (US 2016/0158487 A1)
Regarding claim 5, Modified Dillon is silent regarding wherein the illuminance of the temporally modulated pattern is modulated in a periodic waveform.
However, Colbaugh discloses a light therapy system wherein the illuminance of the temporally modulated pattern is modulated in a periodic waveform (e.g. [0073]; [0052]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dillon to incorporate the teachings of Colbaugh wherein the illuminance of the temporally modulated pattern is modulated in a periodic waveform for the purpose of being able to alter the light stimulation as necessary. 
Regarding claim 7, Modified Dillon is silent regarding wherein the illuminance of the temporally modulated pattern is modulated from 0.6 lux to 1000 lux.
However, Colbaugh discloses a light therapy system wherein the device emits light stimulation of an illuminance of 0.6 lux to 1000 lux (e.g. [0052]; [0055]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dillon to incorporate the teachings of Colbaugh wherein the device emits light stimulation of an illuminance of 0.6 lux to 1000 lux for the purpose of being able to alter the light stimulation as necessary. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Nakada and Ramos as applied to claim 1 above, and further in view of Tedford (US 2016/0067086 A1).
Regarding claim 6, modified Dillon is silent regarding wherein the component wavelengths of the temporally modulated pattern comprise one or more of the following: yellow light stimulation at a wavelength in a range of 500-700nm; red light stimulation at a wavelength in a range of 600-700nm; and green light stimulation at a wavelength in a range of 500-600nm.
However, Tedford teaches a device and method for non-invasive multi-wavelength photobiomodulation for ocular treatments wherein the component wavelengths of the temporally modulated pattern comprise one or more of the following: yellow light stimulation at a wavelength in a range of 500-700nm (e.g. [0110] lines 6-8); red light stimulation at a wavelength in a range of 600-700nm (e.g. [0110] lines 3-6); and green light stimulation at a wavelength in a range of 500-600nm.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Dillon to utilize the wavelengths Tedford wherein the component wavelengths of the temporally modulated pattern comprise one or more of the following: yellow light stimulation at a wavelength in a range of 500-700nm; red light stimulation at a wavelength in a range of 600-700nm for the purpose of utilizing known wavelengths for ocular treatments.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US 5,515,069) in view of Nakada (US 2009/0073375 A1) and Lewis (US 2008/0269849 A1).
Regarding claim 12, Dillon discloses an apparatus that provides therapeutic treatment for a visual defect while presenting images that are unrelated to the treatment to a person undergoing the treatment (e.g. Fig 5; abstract; col 1 lines 55-67 and col 2 lines 1-12), comprising: a display (e.g. Fig 5:14), and circuitry that drives the display to present non-temporally modulated images that are unrelated to the treatment on a rectangular central portion of the display having four sides (e.g. Fig 5; col 2 lines 6-12 the video display terminal is used by the user) and to present first and second temporally modulated patterns on four contiguously adjoined segments of the display (e.g. col 2 lines 1-12), one of the four contiguously adjoined segments disposed adjacent to one of the four sides of the rectangular central portion and the four contiguously adjoined segments entirely surrounding the rectangular central portion (e.g. Fig 5:10a-d). Dillon is silent regarding the first pattern having an illuminance that is temporally modulated at a frequency of less than 2 Hertz and consists of component wavelengths in a range of 400-500 nanometers and the second pattern having an 
However, Nakada discloses a method and device for prevention and treatment of myopia and fatigue regarding a temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz (e.g. [0014]).
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date to modify the device of Dillon to incorporate the teachings of Nakada of a temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz for the purpose of treating and preventing myopia and fatigue. 
Furthermore, Lewis discloses a temporal control in phototherapy wherein the first illuminance consists of component wavelengths in a range of 400-500 nanometers and a second illuminance does not include any modulated light at wavelengths in a range of 400-500 nanometers (e.g. [0031]; [0034]; [0138]).
Furthermore, to modify the device of Dillon to incorporate the teachings of Lewis wherein the first illuminance consists of component wavelengths in a range of 400-500 nanometers and a second illuminance does not include any modulated light at 
The combination of Dillon in view of Nakada and Lewis is silent regarding the first pattern having an illuminance that is temporally modulated at a frequency of less than 2 Hertz. However, the prior art Dillon discloses that the flashing pattern can be chosen at different intervals (e.g. Dillon col 2 lines 3-12). Therefore one of ordinary skill in the art would alter the frequency of the device in order to treat the user as deemed necessary.
Regarding claim 13, modified Dillon discloses wherein the treatment comprises at least one of providing treatment comprises at least one of preventing myopia, reducing myopia, and reducing risk of myopia (e.g. Nakada: abstract; [0012]).
Regarding claim 19, Dillon discloses a method for providing therapeutic treatment for a visual defect while presenting images that are unrelated to the treatment to a person undergoing the treatment (e.g. Fig 5; abstract; col 1 lines 55-67 and col 2 lines 1-12), comprising: displaying non-temporally modulated images that are unrelated to the treatment on a rectangular central portion of a display (e.g. Fig 5; col 2 lines 6-12 the video display terminal is used by the user), the rectangular central portion having four sides (e.g. Fig 5:14); displaying temporally modulated patterns on four contiguously adjoined segments of the display (e.g. Fig 5:10a-d), ones of the four contiguously adjoined segments disposed adjacent to ones of the four sides of the rectangular central portion and the four contiguously adjoined segments entirely surrounding the rectangular central portion (e.g. col 2 lines 1-12), whereby the temporally modulated first pattern and second pattern provide light stimulation to photoreceptors comprising intrinsically photosensitive retinal ganglion cells and retinal cones of at least one eye to this is an inherent effect and the examiner stands by the fact that if the previous limitations of the claimed wavelengths and frequencies are met above then the user will inherently receive this claimed effect)) without need for accurate accommodation or binocular fixation and while presenting images that are unrelated to the treatment (e.g. (e.g. Figs 1-5; col 1 lines 55-67)). Dillon is silent regarding displaying the temporally modulated patterns comprising: displaying a first pattern consisting of component wavelengths in a range of 400-500 nanometers; temporally modulating illuminance of the first pattern at a frequency of 0.1 to 2 Hertz; displaying a second pattern consisting of component wavelengths not including any component wavelengths in a range of 400-500 nanometers; and temporally modulating illuminance of the second pattern at a frequency of greater than 2 Hertz.
However, Nakada discloses a method and device for prevention and treatment of myopia and fatigue regarding a temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz (e.g. [0014]).
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date to modify the device of Dillon to incorporate the teachings of Nakada of a temporally modulated pattern characterized by an illuminance that is temporally modulated at a frequency of at least 2 hertz for the purpose of treating and preventing myopia and fatigue. 
Furthermore, Lewis discloses a temporal control in phototherapy wherein the first illuminance consists of component wavelengths in a range of 400-500 nanometers and 
Furthermore, to modify the device of Dillon to incorporate the teachings of Lewis wherein the first illuminance consists of component wavelengths in a range of 400-500 nanometers and a second illuminance does not include any modulated light at wavelengths in a range of 400-500 nanometers for the purpose of utilizing different wavelengths to treat the eyes.
The combination of Dillon in view of Nakada and Lewis is silent regarding the first pattern having an illuminance that is temporally modulated at a frequency of less than 2 Hertz. However, the prior art Dillon discloses that the flashing pattern can be chosen at different intervals (e.g. Dillon col 2 lines 3-12). Therefore one of ordinary skill in the art would alter the frequency of the device in order to treat the user as deemed necessary.
Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US 5,515,069) in view of Kessel (US 2011/0202114 A1).
Regarding claim 14, Dillon discloses an apparatus that provides therapeutic treatment for a visual defect while presenting images that are unrelated to the treatment to a person undergoing the treatment (e.g. Fig 5; abstract; col 1 lines 55-67 and col 2 lines 1-12), comprising: a projection or display screen (e.g. Fig 5:14); and circuitry that drives the projection or display screen to present non-temporally modulated images that are unrelated to the treatment on a rectangular central portion of the display having four sides (e.g. Fig 5; col 2 lines 6-12 the video display terminal is used by the user) and to present first and second temporally modulated patterns on four contiguously adjoined segments of the display (e.g. col 2 lines 1-12), ones of the four contiguously adjoined Dillon col 2 lines 3-12). Therefore one of ordinary skill in the art would alter the frequency of the device in order to treat the user as deemed necessary.
Furthermore, Dillon is silent regarding the temporally modulated pattern consisting of component wavelengths in a range of 400-500 nanometers.
However, Kessel disclose a system and method for treatment of the eye wherein the component wavelengths in a range of 400-500 nanometers (e.g. [0345]-[0349].
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date to modify the device of Dillon to incorporate the teachings of Kessel wherein the component wavelengths in a range of 400-500 nanometers for the purpose of utilizing a known treatment wavelength.
Regarding claim 16, modified Dillon is silent regarding wherein the circuitry temporally modulates the pattern at a frequency between 0.0 and 0.2 Hertz. However, the prior art Dillon discloses that the flashing pattern can be chosen at different intervals Dillon col 2 lines 3-12). Therefore one of ordinary skill in the art would alter the frequency of the device in order to treat the user as deemed necessary.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Kessel as applied to claim 14 above, and further in view of Rousseau (US 2018/0074322 A1).
Regarding claim 18, modified Dillon is silent regarding wherein the treatment comprises at least one of providing treatment comprises at least one of preventing myopia, reducing myopia, and reducing risk of myopia.
However, Rousseau discloses a head mounted display device wherein the treatment comprises at least one of providing treatment comprises at least one of preventing myopia, reducing myopia, and reducing risk of myopia (e.g. [0008]-[0010]; [0017]-[0020]; [0065]; [0105]; [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dillon to incorporate the teachings of Rousseau wherein the treatment comprises at least one of providing treatment comprises at least one of preventing myopia, reducing myopia, and reducing risk of myopia for the purpose of treating another known eye condition with an appropriate treatment device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Jessandra Hough								April 5, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792